FINAL COPY
294 Ga. 484

                   S13A1300. FERGUSON v. THE STATE.


      MELTON, Justice.

      Following a jury trial, Reginald Ferguson was found guilty of felony

murder, aggravated assault, and possession of a firearm during the commission

of a crime in connection with the shooting death of Robert Brent Walton.1 On

appeal Ferguson contends that the evidence presented at trial was insufficient

to support the verdict and that the trial court erred by refusing to disqualify the

Chattahoochee Judicial Circuit District Attorney’s office from participating in

Ferguson’s motion for new trial hearing. For the reasons that follow, we affirm.

      1
        On August 15, 2005, Ferguson was indicted for malice murder, felony
murder (predicated on aggravated assault), aggravated assault, and possession
of a firearm during the commission of a crime. Following a November 2005
mistrial, Ferguson was re-tried by a jury on April 25-28, 2006. After that jury
trial, Ferguson was acquitted of malice murder, but found guilty of felony
murder, aggravated assault, and possession of a firearm during the commission
of a crime. On April 28, 2006, the trial court sentenced Ferguson to life
imprisonment for felony murder and five consecutive years for possession of a
firearm during the commission of a crime. The aggravated assault count was
merged into the felony murder count for sentencing purposes. Ferguson filed a
motion for new trial on May 2, 2006, which he amended on October 2, 2012.
The trial court denied the motion on November 5, 2012. After paying costs on
May 6, 2013, Ferguson’s timely appeal was docketed in this Court for the
September 2013 term and submitted for decision on the briefs.
      1. Viewed in the light most favorable to the jury’s verdict, the evidence

reveals that, on May 1, 2005, Ferguson shot and killed his brother-in-law,

Walton, after Ferguson accused Walton of stealing his motorcycle. Walton’s

girlfriend and another eyewitness saw Ferguson shoot Walton, and, before he

died, Walton himself told police that Ferguson had shot him. Also, Ferguson

admitted to police that he shot Walton because he believed that Walton had

stolen his motorcycle.

      The evidence was sufficient to enable a rational trier of fact to find

Ferguson guilty of all of the crimes of which he was convicted beyond a

reasonable doubt. Jackson v. Virginia, 443 U. S. 307 (99 SCt 2781, 61 LE2d

560) (1979).

      2. Ferguson claims that the trial court erred by failing to exclude the

Chattahoochee Judicial Circuit District Attorney’s office from participating in

his motion for new trial hearing because one of the attorneys who worked in that

office at the time of the motion for new trial hearing had previously represented

Ferguson in 2005. Specifically, Alonza Whitaker, an attorney who was hired by

the District Attorney’s office in 2008, was in private practice before joining the

District Attorney’s office and had represented Ferguson on a bond issue in

                                        2
connection with his 2005 arrest. However, the record reveals that Ferguson

ended Whitaker’s brief representation of him by hiring new defense counsel for

his 2005 and 2006 trials. Moreover, there is no evidence of record that Whitaker

had any involvement with Ferguson’s case after being hired by the District

Attorney’s office, nor that the attorneys who worked on the case at the District

Attorney’s office ever discussed any aspect of the case with Whitaker. We find

no error in the trial court’s conclusion that Ferguson failed to provide any basis

for excluding the Chattahoochee Judicial Circuit District Attorney’s office from

participating in the motion for new trial hearing. See, e.g., Frazier v. State, 257

Ga. 690 (9) (362 SE2d 351) (1987). See also Ga. Rules of Professional Conduct

Rule 1.11, Comment 9 (Although State Bar Rule 1.11 (c) (1) prohibits “a lawyer

serving as a public officer or employee [from] participat[ing] in a matter in

which the lawyer participated personally and substantially while in private

practice,” the Rule “does not disqualify other lawyers in the entity with which

the lawyer in question has become associated.”).

      Judgment affirmed. All the Justices concur.




                                        3
   Decided January 21, 2014 – Reconsideration denied February 24, 2014.

            Murder. Talbot Superior Court. Before Judge Allen.

            Robert L. Wadkins, Victoria L. Novak, for appellant.

            Julia Fessenden Slater, District Attorney, Robert B. Bickerstaff II,

Sadhana P. Dailey, Assistant District Attorneys, Samuel S. Olens, Attorney

General, Patricia B. Attaway Burton, Deputy Attorney General, Paula K. Smith,

Senior Assistant Attorney General, Katherine T. Parvis, Assistant Attorney

General, for appellee.




                                       4